 


110 HR 100 IH: Veterans’ Equity in Education Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 100 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mrs. Davis of California introduced the following bill; which was referred to the  Committee on Education and Labor 
 
A BILL 
To amend the Higher Education Act of 1965 to prevent veterans’ contributions to education benefits from reducing Federal student financial assistance. 
 
 
1.Short titleThis Act may be cited as the Veterans’ Equity in Education Act of 2007. 
2.Treatment of veterans’ education benefits in estimated financial assistance calculationSection 480(j) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(j)) is amended by adding at the end the following new paragraph: 
 
(4)Notwithstanding paragraph (1), for the first year a student receives veterans’ education benefits under chapter 30 of title 38, United States Code, the amount of such veterans’ education benefits that is treated as estimated financial assistance not received under this title for the purposes of section 471(3) shall be calculated by subtracting the amount that the student’s basic pay was reduced under section 3011(b) or 3012(c) of such title in order to be eligible to receive such benefits from the amount of such veterans’ education benefits.. 
3.Effective DateThe amendment made by section 2 shall take effect on July 1, 2007. 
 
